EXHIBIT 10.5
ADDENDUM 2
TO
INTELLECTUAL PROPERTY LICENSE AND TRANSFER AGREEMENT
 
 
Parties:
 
STICHTING SYMBID IP FOUNDATION
 
and
 
SYMBID HOLDING B.V.
 
 
 
15 November 2016
Executed version

 
1

 
THE UNDERSIGNED:
I. 
STICHTING SYMBID IP FOUNDATION, a foundation (stichting), incorporated under the
laws of the Netherlands with its registered seat in Rotterdam, the Netherlands,
having its business address at Marconistraat 16, 3029 AK Rotterdam, the
Netherlands, registered in the Trade Register of the Chamber of Commerce under
number 58919902 ("Symbid Foundation");
and
II. 
SYMBID HOLDING B.V., a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid), incorporated under the laws of the
Netherlands with its registered seat in Rotterdam, the Netherlands, having its
business address at Marconistraat 16, 3029 AK Rotterdam, the Netherlands,
registered in the Trade Register of the Chamber of Commerce under number
58921575 ("Symbid Holding");
A.
Symbid Foundation and Symbid Holding entered into an intellectual property
license and transfer agreement dated 16 October 2013 ("Agreement");
B.
Symbid Foundation and Symbid Holding entered into an Amendment to the
intellectual property license and transfer agreement dated 5 December 2013
("Amendment");
C.
Pursuant to article 3 of the Agreement, Symbid Holding is entitled to grant
sublicenses to use certain intellectual property rights and know-how to
Affiliates (as defined in the Agreement);
D.
Symbid Holding has entered into an intellectual property sublicense and transfer
agreement ("Sublicense Agreement") with Symbid B.V. ("Symbid BV") in accordance
with article 3 of the Agreement;
E.
Symbid BV has granted various licenses to use certain intellectual property
rights and know-how to parties other than Affiliates, as specified in Schedule 1
("Third Party Sublicenses");
F.
Symbid Foundation and Symbid Holding wish to amend the Agreement (i) to enable
Stichting Symbid IP Foundation to also grant a license to Symbid Coöperatie UA
in return for which it will be bearing the costs for the further development of
the software, all as specified in this addendum ("Addendum No. 2").
 
2

 
 
1.1 
The exclusivity of the license granted in the Agreement is hereby adjusted to a
non-exclusive license agreement. The critical reason being Symbid Holding is not
able to continue development of the software to reassure compliance with local
law and regulation in The Netherlands. Symbid Coöperatie UA will be granted a
license under the condition it continues the development of the intellectual
property rights and know-how. Symbid Holding through the Agreement can continue
to make use of the intellectual property rights and know-how as updated by
Symbid Coöperatie UA.
 
2.1 
This Addendum No. 2 shall be effective as of the Effective Date as defined in
the Agreement.
 
2.2 
Other than as specified in this Addendum No. 2, the Agreement shall remain
unchanged and in full force and effect.
 
3.1 
This Addendum No. 2 is governed by and shall be construed in accordance with the
laws of the Netherlands.
 
3.2 
Any dispute arising out of or in connection with this Addendum No. 2 shall be
submitted exclusively to the competent courts in Rotterdam, the Netherlands,
notwithstanding the right of appeal.
 
- signature page to follow -
 
3

 
In witness whereof, agreed upon and signed in two (2) counterparts by:
 
 
 
 
Symbid Holding B.V.
 
/s/ Korstiaan Zandvliet
 
Stichting Symbid IP Foundation
 
/s/ Korstiaan Zandvliet
By: Arena Amnis B.V.
 
By: Arena Amnis B.V.
By: Korstiaan Zandvliet
 
By: Korstiaan Zandvliet
Position: Managing Director
 
Position: Board member
 
 
 
Stichting Symbid IP Foundation
 
/s/ Robin Slakhorst .
By: Gastropoda Equus B.V.
By: Robin Slakhorst
Position: Board Member
 
 
 
 
 
 
 
 

 

4
